Citation Nr: 0630762	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  04-26 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a gunshot wound to 
the left forearm.

2.  Entitlement to service connection for a gunshot wound to 
the left leg.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

6.  Entitlement to service connection for the residuals of a 
head injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from December 1968 to December 
1971.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to the requested benefits.  


FINDINGS OF FACT

1.  The veteran does not have residuals of a left forearm 
gunshot wound which can be related to his period of service.

2.  The veteran does not have residuals of a left leg gunshot 
wound which can be related to his period of service.

3.  A chronic bilateral hearing loss disability resulting 
from service has not been demonstrated.

4.  The veteran does not have tinnitus which can be related 
to his period of service.

5.  The veteran does not have PTSD which can be related to 
his period of service.

6.  The veteran does not have residuals of a head injury 
which can be related to his period of service.




CONCLUSIONS OF LAW

1.  Left forearm gunshot wound residuals were not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 
5103A, 5107 (West 2002 & 2005); 38 C.F.R. § 3.159 (2006).

2.  Left leg gunshot wound residuals were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 
5107 (West 2002 & 2005); 38 C.F.R. § 3.159 (2006).

3.  A chronic bilateral hearing loss was not incurred in or 
aggravated by service, and a sensorineural hearing loss 
disability may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2006).

4.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002 & 2005); 
38 C.F.R. § 3.159 (2006).

5.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002 & 2005); 
38 C.F.R. § 3.159 (2006).

6.  Chronic residuals of a head injury were not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 
5103A, 5107 (West 2002 & 2005); 38 C.F.R. §§ 3.159, 3.303 
(2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
Mayfield v. Nicholson, 444 F.3d 1328, rev'd on other grounds 
(Fed. Cir. 2006).

As noted, in Pelegrini, the U.S. Court of Appeals for 
Veterans Claims held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided before 
the initial decision.  In the present case, this was done.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In a May 2001 letter, the RO informed the veteran of its duty 
to assist him in substantiating his claims under the VCAA, 
and the effect of this duty upon his claims.  He was told 
what evidence was needed to substantiate his claims, as well 
as what evidence and information VA would obtain in his 
behalf and what information and evidence he could submit.  He 
was also told that he could submit any evidence relevant to 
his claims.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claims 
for service connection are being denied, no disability 
evaluations or effective dates will be assigned, so there can 
be no possibility of any prejudice to the veteran.

II.  Applicable laws and regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303(a) (2006).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (2006).

Service connection for a hearing loss disability may be 
granted if the disability results from disease or injury 
incurred in or aggravated by service, or if a sensorineural-
type hearing loss disability was demonstrated to a 
compensable degree within one year thereafter.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  For the purposes of 
applying the laws administered by VA, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000 or 4000 hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of frequencies 500, 1000, 2000, 3000 or 
4000 hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2006).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Sup. 2005).  When there is 
an approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.3 (2006).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, at 54.

III.  Factual background and analysis

A.  Gunshot wound, left forearm

The relevant evidence of record includes the veteran's 
service medical records (SMRs), which do not document any 
gunshot wound to the left forearm.  The separation 
examination of November 1971 is negative for any wounds to 
the upper extremities, and his report of separation, DD Form 
214, makes no mention of the receipt of any combat 
decorations, to include the Purple Heart.

The veteran reported in VA outpatient treatment records that 
he had been shot in the left upper extremity.  However, there 
was no suggestion that any residuals of a such a wound were 
identified or treated.  

After a careful review of the evidence of record, the Board 
finds that entitlement to service connection for gunshot 
wound residuals to the left forearm has not been established.  
There is no indication in the SMRs that the veteran was shot 
in the left arm; nor did he receive any citations 
indicatative of such an injury.  Nor is there any suggestion 
that any residuals of such a wound have ever been identified.  
Therefore, the preponderance of the evidence is against the 
veteran's claim for service connection for left forearm 
gunshot residuals.

B.  Gunshot wound, left leg

The veteran's SMRs do not show any gunshot wound to the left 
leg.  They do show treatment for complaints of leg pain in 
April 1969, for which no disorder was diagnosed.  He was then 
treated for dermatitis and cellulitis of the left leg.  The 
separation examination of November 1971 is negative for any 
wounds to the left lower extremity, and his DD Form 214 makes 
no mention of the receipt of any combat awards, to include 
the Purple Heart.

The record contains an April 2000 VA treatment note which 
showed continuing treatment for the residuals of a left ankle 
fracture experienced in November 1999.  The X-ray showed a 
previous gunshot wound, which was well-healed.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for gunshot wound 
residuals to the left leg has not been established.  While 
there was an April 2000 X-ray that revealed the presence of a 
previous gunshot wound to the left leg, there is no objective 
evidence of record that suggests that any gunshot wound to 
the left leg was experienced in service.  The SMRs are silent 
as to reference to any such injury, as is the DD Form 214.  
As a consequence, there is no basis upon to which to connect 
any noted previous gunshot wound in 2000 to the veteran's 
period of service.  In conclusion, it is found that the 
preponderance of the evidence is against the veteran's claim 
for service connection for gunshot residuals of the left leg.

C.  Bilateral hearing loss

The veteran's service medical records do not show any 
complaints of or treatment for a hearing loss in service.  
The November 1971 separation examination noted that his 
hearing was normal.

The veteran submitted numerous VA treatment records developed 
between 1998 and 2001.  None of these reflects any treatment 
for a bilateral hearing loss.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for hearing loss has 
not been established.  There is no indication that there was 
any hearing loss in service and there is no evidence of the 
current existence of such a disorder.  Given the silence of 
the record, the preponderance of the evidence is against the 
veteran's claim for service connection for bilateral hearing 
loss.

D.  Tinnitus

The SMRs do not show any complaints of or treatment for 
tinnitus in service, and the November 1971 separation 
examination made no reference to this condition.

In May 2000, the veteran submitted a statement in which he 
indicated that he had tinnitus that sounded like a jet engine 
running in his head.  However, none of the VA treatment 
records developed between 1998 and 2001 shows any complaints 
of, or treatment for, this disorder.  

After a careful review of the evidence of record, it is found 
that entitlement to service connection for tinnitus has not 
been established.  There is no indication that tinnitus was 
present in service, and there is no evidence of the current 
existence of such a disorder.  Given the silence of the 
record in this regard, it is found that the preponderance of 
the evidence is against the veteran's claim for service 
connection for tinnitus.

E.  PTSD

The veteran's DD Form 214 shows the receipt of the National 
Defense Service Medal.  There is no indication of the receipt 
of awards or decorations indicative of participation in 
combat, and no Purple Heart.  His military occupational 
specialty was basic engineering maintenance.  His personnel 
records show service in Japan; they did not reflect service 
in the Republic of Vietnam.  His SMRs are completely silent 
as to any complaints of, or treatment for, a psychiatric 
disorder, and his November 1971 separation examination found 
him to be psychiatrically normal.

In May 2000 and July 2001, the veteran submitted stressor 
statements.  On the former statement, he indicated that he 
could not recall the details of any events, stating that his 
memory had huge gaps.  However, he stated that he had been 
involved in multiple firefights and had volunteered as a door 
gunner.  He said that he had seen people blown up and shot.  
The latter statement indicated four events that were 
stressful:  (1) a large tanker plane had crashed at Iwakuhi, 
Japan, and he was among the first to arrive at the scene 
(around August 1971); (2) someone was badly injured while 
welding a fuel tank (around December 1969); (3) involvement 
in firefights in Vietnam (around March 1970); and (4) a 
sexual assault in Japan, which he had never reported (around 
October 1970).

The veteran submitted multiple VA treatment records developed 
between 1998 and 2001.  These showed diagnoses of alcohol 
dependence, depression, a personality disorder, and PTSD.  
The PTSD was reportedly linked to his extensive combat 
experiences.

The record contains diagnoses of PTSD.  However, these 
diagnoses have not been based upon a confirmed in-service 
stressor.  While the veteran has advanced allegations of 
extensive involvement with combat, to include firefights (in 
which he reportedly killed men, women, and children), acting 
as a sniper, and volunteering as a door gunner, the objective 
evidence of record does not demonstrate that he ever served 
in Vietnam or was exposed to combat.  To the contrary, his 
military personnel records show his foreign service to have 
been in Japan.  Therefore, it cannot be found that he was 
ever engaged in combat with the enemy, and a stressor cannot 
therefore be presumed.

On one occasion, he made reference to a sexual assault when 
he was serving in Japan (see the July 2001 stressor 
statement).  However, in all the treatment notes he made no 
mention as this being the source of his symptoms; he always 
stated that it was his extensive combat experiences that had 
caused his stress, and the record reflects that the 
examiners, without reference to the objective record, 
identified those alleged combat stressors as the cause of his 
psychiatric symptoms.  As already noted, however, there is no 
probative, objective evidence that the veteran was exposed to 
combat during service.  As a result, the Board finds that the 
diagnoses of PTSD were not based upon any verified in-service 
stressor, and the preponderance of the evidence is against 
the veteran's claim for service connection for PTSD

F.  Residuals of a head injury

The SMRs show that, from June 16 to 18, 1971, the veteran was 
hospitalized following involvement in a Marine-sponsored Judo 
contest where he had been thrown about numerous times, 
eventually having been thrown into a concrete wall.  There 
had been no loss of consciousness and no loss of memory.  
However, he noticed a gradual weakening of the left side of 
the face and of the left extremities.  The neurological 
evaluation showed some decreased sensation and strength in 
the left extremities; the remainder of the examination was 
within normal limits.  During his stay, he regained some 
sensation and strength.  It was felt that after two days, he 
had achieved the maximum benefit of hospitalization, and he 
was discharged.  At the time of his discharge, he stated that 
he was still having a pressure-like sensation in the head, 
and some headaches which were relieved with analgesics.  The 
November 1971 separation examination made no mention of any 
complaints of residuals from that injury, and the objective 
clinical examination was completely within normal limits.

In May 2000, the veteran submitted a statement in which he 
said that his head injury residuals had resulted from an on-
the-job injury suffered in April 1997.  Since that injury, he 
reported experiencing a change in personality. 

The veteran submitted multiple VA treatment records developed 
between 1998 and 2001.  He was noted to have suffered a 
serious injury to the head in April 1997 at work when a 60-
pound boom had struck him, causing a depressed skull 
fracture.  A November 1999 hospitalization noted cognitive 
impairments related to this head injury, as well as 
personality changes.  A September to October 2000 
hospitalization referred to personality changes secondary to 
the 1997 head injury manifested by short-term memory loss and 
impulsivity.  

A June 13, 2000, letter from a private physician noted that 
the veteran had been treated for post-concussive syndrome.  
He was noted to have significant neuromuscular impairment 
from a worker compensation injury suffered in April 1997.  

An April 2001 VA treatment note indicated that the veteran 
had had a head injury with compound fracture and subdural 
hematoma in 1997; he had experienced personality changes 
after this injury.  A June 2001 note referred to a cognitive 
disorder, not otherwise specified.

After a careful review of the evidence of record, the Board 
finds that entitlement to service connection for the 
residuals of a head injury has not been established.  While 
the veteran did suffer a head injury in service, there is no 
indication that the injury resulted in the development of a 
chronic disorder.  This conclusion is supported by the 
negative November 1971 separation examination and the silence 
of the post-service record from 1971 to 1997 concerning any 
residuals.  In fact, there were no residuals of any head 
injury noted until after the April 1997 work-related injury.  
It is significant that the numerous treatment records have 
related his cognitive difficulties and personality changes to 
the 1997, injury and not to any injury experienced in 
service.  Therefore, service connection cannot be awarded, 
since there are no head injury residuals present that have 
been related to a remote and acute incident that occurred in 
service, and the preponderance of the evidence is against the 
veteran's claim for service connection for the residuals of a 
head injury.


ORDER

Entitlement to service connection for a gunshot wound to the 
left forearm is denied.

Entitlement to service connection for a gunshot wound to the 
left leg is denied.

[Continued on next page]


Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for the residuals of a head 
injury is denied.




__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


